Title: To George Washington from Major General Horatio Gates, 7 July 1779
From: Gates, Horatio
To: Washington, George


        
          Sir,
          Providence [R.I.] 7th July 1779.
        
        I had the Honour to receive Your Excellency’s Letters of the 27th & 30th Ulto, by One and the same Express. In Obedience to Your Commands contained in the Letter of the 30th, I immediately Ordered General Glover with his Brigade to March for Fish-Kill. They left Providence this Morning Early. Inclosed are the Directions I have given General Glover, with the Route by which he is to March Annexed. This Moment I have intelligence, which (though not Official,) I think Authentic; that Two Thousand of the Enemy Landed On Monday, and were advanced within One Mile of New Haven. That Your Excellency had Crossed to The West Side of Hudson’s River, and Advanced below King’s-Ferry. That Sir Harry Clinton had entirely Abandoned His late Acquisitions, and retired to New York These Accounts, so different from what was Expected, renders it necessary I should Order this Express to Make the Utmost Dispatch to Your Head Quarters, that You may immediately Send such further Orders as you think proper to General Glover. I am, Sir, Your Excellency’s Most Obedt servt
        
          H.G.
        
      